Exhibit 10.1

 [logo.jpg] 

CHANGE OF CONTROL ADDENDUM TO THE
EMPLOYMENT AGREEMENT

THIS CHANGE OF CONTROL ADDENDUM TO THE EMPLOYMENT AGREEMENT (the “Addendum”) is
made and entered into as of the 16th day of March 2015, by and between ZAGG Inc,
a Nevada corporation (the “Company”), and Randall L. Hales (“Executive” or
“you”).

A.                The Company and Executive entered into that certain Amended
Employment Agreement dated effective as of January 1, 2015, pursuant to which
the Company employed Executive as Chief Executive Officer (the “Agreement”).
Except as otherwise provided in this Addendum, all capitalized terms used but
not defined in this Addendum shall have the meanings given to them in the
Agreement.

B.                 The Company and Executive (as evidenced by their execution
hereof) desire to amend and supplement the Agreement as provided herein.

NOW, THEREFORE, in consideration of the agreements and obligations set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1.                  Addition of Change of Control Addendum. The Change of
Control Addendum set forth below is hereby incorporated into the Agreement and
shall be attached thereto as Exhibit B.

CHANGE OF CONTROL ADDENDUM

Notwithstanding any other provision contained herein, if your employment
hereunder is terminated for Good Reason or by the Company without Cause (other
than on the account of your death or Disability), in each case within
twenty-four (24) months following a Change of Control, you shall be entitled to
receive, subject to your execution of a general release of known and unknown
claims in a form satisfactory to the Company, severance payments equal to your
current compensation, less applicable withholding, for twenty-four (24) months
after the date of your separation (the “Severance Pay”). Your “current
compensation” shall mean the sum of your Base Salary plus your current annual
targeted bonus. Subject to the terms of the following paragraph, the Severance
Pay will commence within thirty (30) days after you return the executed release
and shall be paid bi-weekly in accordance with the Company’s normal payroll
practices. The vesting and exercisability of each option granted to you by the
Company (or of any property received by you in exchange for such options in a
Change of Control) shall be automatically accelerated in full. The vesting,
exercisability or settlement of any other equity awards granted to you by the
Company shall be accelerated to the extent set forth in the applicable equity
award agreement between you and the Company. During the severance period of
twenty-four (24) months, the Company will also pay the premiums to continue your
group health insurance coverage under COBRA if you are eligible for COBRA and
have elected continuation coverage under the applicable rules. However, the
Company’s COBRA obligations shall immediately cease to the extent you become
eligible for substantially equivalent health insurance coverage from a
subsequent employer.



1

 



For purposes of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), each Severance Payment under this Change of Control Addendum is
hereby designated as a separate payment. If the Company determines that you are
a “specified employee” under Section 409A(a)(2)(B)(i) of the Code at the time of
your Separation, then (i) the Severance Payments under the preceding paragraph,
to the extent that they are subject to Section 409A of the Code, will commence
during the seventh month after your Separation and (ii) the installments that
otherwise would have been paid during the first six months after your Separation
will be paid in a lump sum when the Severance Payments commence.

For purposes of this Addendum, “Change of Control” shall mean the occurrence of
any of the following:

(i)                 one person (or more than one person acting as a group)
acquires ownership of stock of the Company that, together with the stock held by
such person or group, constitutes more than 50% of the total fair market value
or total voting power of the stock of the Company; provided that, a Change of
Control shall not occur if any person (or more than one person acting as a
group) owns more than 50% of the total fair market value or total voting power
of the Company’s stock and acquires additional stock;

(ii)               one person (or more than one person acting as a group)
acquires (or has acquired during the twelve-month period ending on the date of
the most recent acquisition) ownership of the Company’s stock possessing 30% or
more of the total voting power of the stock of the Company;

(iii)             a majority of the members of the Board of Directors of the
Company are replaced during any twelve-month period by directors whose
appointment or election is not endorsed by a majority of the Board of Directors
of the Company before the date of such appointment or election; or

(iv)             the complete liquidation of the Company or the sale or other
disposition by the Company of all or substantially all of the Company’s assets.

For purposes of this Addendum, “Good Reason” shall mean any of the following
events if affected by the Company without your consent within twenty-four (24)
months of the Change of Control:

(v)               a change in your position with the Company which materially
diminishes your duties, responsibilities, or authority;

(vi)             a material diminution of your Base Salary;



2

 



(vii)           any requirement that you relocate or any assignment of duties
that that would be materially adverse to the maintenance of the principal
residence you had immediately prior to the Change of Control;

(viii)         a material breach of this Agreement by the Company; or

(ix)             the Company’s failure to secure the written assumption of its
material obligations under this Agreement from any successor to the Company.

2.                  Incorporation. The terms of the Agreement (as modified
hereby) are hereby incorporated herein by this reference.

3.                  Agreement Affirmed. As modified hereby, the Agreement is
hereby affirmed and deemed to continue in full force and effect.

4.                  Counterparts. This Addendum may be executed simultaneously
in two or more counterparts, each of which shall be deemed an original and all
of which, when taken together, constitute one and the same document. The
signature of any party to any counterpart shall be deemed a signature to, and
may be appended to, any other counterpart. This Addendum may be executed and
delivered by facsimile, or by email in portable document format (.pdf) and
delivery of the executed signature page by such method will be deemed to have
the same effect as if the original signature had been delivered to other the
party.

[signatures to follow]

 



3

 

 

IN WITNESS WHEREOF, the parties have executed this Change of Control Addendum to
the Employment Agreement as of the date above written.



 

  “COMPANY”       ZAGG Inc       By:  /s/ BRANDON T. O’BRIEN     Title: Chief
Financial Officer  


 



  “EXECUTIVE”           By:  /s/ Randall L. Hales     Randall L. Hales


 

 

 

 

 

4



--------------------------------------------------------------------------------

 